Citation Nr: 1617640	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-39 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for disc space narrowing of the lumbar spine with sclerosis and residual metallic fragment overlying the L2-L3, currently rated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for paraesthesia of the right thigh with toe numbness, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for paraesthesia of the left thigh with toe numbness, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for residual scar of gunshot wound of the abdomen, currently rated as 10 percent disabling beginning December 16, 2013. 

5.  Entitlement to a higher initial rating for linear, superficial scar of the abdomen, currently rated as noncompensable.  



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The Veteran was scheduled for a February 2016 Board hearing at his local RO.  VA provided notification by mail at his address of record and then via phone at his listed number of record.  He failed to appear for the scheduled hearing.  He has not asserted good cause for doing so, and his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The disc space narrowing of the lumbar spine with sclerosis and residual metallic fragment overlying the L2-L3 is manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, and/or abnormal kyphosis have not been demonstrated.

2. The paresthesia of the lower extremities is primarily sensory and more closely resemble a mild incomplete paralysis of the sciatic nerve.

3.  Beginning December 8, 2009, the evidence indicates that the abdominal scar was productive of pain. 

4.  The abdominal scar is superficial and does not cause any functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  The criteria for a rating in excess of 10 percent for paraesthesia of the right thigh with toe numbness are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2015). 

3.  The criteria for a rating in excess of 10 percent for paraesthesia of the left thigh with toe numbness are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2015).

4.  The criteria for an initial 10 percent rating, but no higher, beginning December 8, 2009 for a painful residual scar of gunshot wound of the abdomen are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.118, DC 7804 (2015).

5.  The criteria for a compensable rating for linear, superficial scar of the abdomen are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.118, DC 7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a March 2009 letter.  The presently adjudicated claims were substantiated with the original grants of service connection, and notification for downstream rating issues is not required.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes his service treatment records, VA and private treatment records, Social Security Administration (SSA) disability records and statements from the Veteran and others on his behalf.  The Board notes that August 2011 VA primary care records refer to private neurology treatment.  Private neurology records generated in connection with the Veteran's SSA disability claim are of record.  The Veteran has not provided any statement or indication that there are additional private neurology medical records.  In this instance, the Board finds that outstanding private medical records have not been sufficiently identified.  A remand for additional private medical records would raise no reasonable possibility of substantiating the claims.  38 C.F.R. § 3.159(c)(1), (d).  

The Veteran was afforded pertinent VA examinations most recently in December 2013.  The examination reports were thorough and the clinical findings responsive to the rating criteria.  There is no evidence that any of the service-connected disabilities materially increased in severity since December 2013.  VA has furnished adequate examinations and medical opinions for the claims adjudicated in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's October 2010 objection to the previous VA examinations.  He reports that the March 2009 and December 2009 VA examinations were inadequate due to the examiner's failure to review his medical history and limited time spent with the examiner.  Although the claims folder was not available to the March 2009 VA examiner, a detailed medical history was taken that is consistent with the record.  Review of the March 2009 and December 2009 VA examination reports show that the examiners made detailed contemporaneous clinical findings.  The December 2013 VA examination report includes a detailed medical history and clinical findings.  The Board considers the Veteran's objection to the adequacy of the VA examination reports to be without merit.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II. Higher initial ratings

General laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is challenging the initial disability ratings assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the claims.  

Factual background for lumbar spine and associated neurological disorders.

In March 2009, K.A. reported that she assisted the Veteran with several activities of daily living, including bathing, cleaning, cooking and shopping.  She reported witnessing the Veteran being in "very bad pain" that inhibited his ability to dress.  

In March 2009, the Veteran was afforded a VA examination.  The claims folder was not available for review.  The examiner noted the pertinent medical history to include a 1993 gunshot wound with retained foreign body to the paralumbar muscles L2 and L3.  Since the injury, the Veteran had low back pain with a burning sensation in his thighs, with the left being greater than the right.  It had increased in severity over the past two years to where he developed constant low back pain.  He complained of early morning stiffness.  He also had constant numbness in both toes.  He could not exercise or perform housework.  He had difficulty climbing the stairs.  He worked as a cement truck driver and missed 20 to 25 days within the past year due to low back pain.  Clinical evaluation showed the Veteran to walk with a limp.  Tenderness over the lumbar paraspinous muscle was noted.  Lumbar spine had normal curvature and symmetry.  No muscle spasm was observed.  Forward flexion was to 80 degrees with pain.  Extension was to zero with pain.  Left and right lateral flexion and rotation were to 15 degrees with pain.  Impaired sensation was noted for bilateral plantar surfaces of the toes.  He exhibited slightly diminished strength (4/5) in dorsiflexion and plantarflexion of both ankles.  There was no atrophy for any muscle group.  X-rays confirmed a metallic foreign body overlying the L2/L3 disc space and disc space narrowing.  The examiner diagnosed marked disc space narrowing of the lumbar spine with sclerosis with residual metallic fragment overlying the L2/L3 disc space.  He also diagnosed numbness of the toes and thighs secondary to the low back condition.  In the addendum, he commented that there was no additional pain on movement or flare-ups except as stated above and that all the joints do not have additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  

April 2009 VA primary care records reflect that Veteran had low back pain, pain in the back of his thigh and numbness in his toes.  He believed it was slowly getting worse.  He had not sought medical treatment until now.  The clinician noted the 1993 gunshot wound injury.  Clinical examination showed the Veteran to have bilateral lower extremity edema.  He had positive straight leg raise at 20 degree bilaterally.  Mid lower back was tender to palpation.  He had full deep tendon reflexes (DTRs) in both legs.  The examiner assessed chronic pain and order X-rays.  

April 2009 VA X-ray report showed degenerative disc disease and metallic bullet at L2-L3.  

In April 2009, the Veteran submitted statements from three friends attesting to the fact that they had observed the Veteran having significant low back pain.  

In December 2009, VA reexamined the Veteran.  The examiner recited the pertinent medical history following the gunshot wound injury.  The Veteran had developed constant low back pain radiating to his upper back.  He did not use a brace or cane, but a crutch.  He had numbness and weakness in the bilateral legs on the front of his thighs through his feet.  He denied incontinence.  He reported having 3 episodes of physician prescribed bedrest lasting 4 days each within the past year.  He was unable to lift more than 15 pounds, walk more than 20 minutes and stand or sit more than 10 minutes.  He worked part time.  He recently changed positions from deliveries to warehouse work due to low back pain.  He had missed about 25 work days within the past year due to low back pain.  He reported having flare-ups every 3 hours.  They lasted about an hour and caused him to limit physical activity.  He denied any emergency treatment.  He had only seen a primary care physician.  Clinical examination showed the Veteran to exhibit a limp without any assistive device.  Lumbar spine curvature and posture were normal.  Lower spine area revealed tenderness to light touch.  He had positive straight leg extensions in both legs.  Forward flexion was to 80 degrees with pain beginning at 60 degrees.  Bilateral lateral flexions were to 20 degrees with endpoint pain.  Extension and bilateral rotations was to 30 degrees with endpoint pain.  The Veteran exhibited full strength (5/5) in both lower extremities.  Decreased sensation was noted for the plantar surface of the toes, bilaterally.  He had complete reflexes.  No muscle atrophy was found.  The examiner commented that positive Burn's testing and positive back pain on axial loading suggested non-organic source of the back pain in contrast to the April 2009 degenerative disc disease X-ray and bullet findings.  The examiner reported that there was no additional pain during range-of-motion testing other than reported above.  He did not find additional limitation due to pain, fatigue, weakness or lack of endurance during repetitive use.  As relevant, the examiner diagnosed lumbar spine degenerative disc disease with mild radiculopathy.

January 2010 VA primary care records show that the Veteran sought treatment for low back pain.  He also reported swelling in his ankles and knees.  He described morning weakness in his toes and feet over the last few months.  Clinical evaluation showed that the Veteran was tender to palpation at the lower spine.  Left leg weakness was observed.  He had positive DTRs and mild swelling.  The clinician assessed worsening low back pain.

February 2010 VA primary care records show that the Veteran continued to experiencing worsening low back pain that was radiating to his neck, shoulders and lower extremities.  Clinical evaluation showed positive straight leg raise (SLR) and full range-of-motion with no loss of sensation.  The clinician commented that it was difficult for the Veteran to achieve a comfortable position.  He assessed back pain and provided medication.  

In February 2010, the Veteran reported that his back disability was more severe than currently rated.  He believed he had developed paresthesias in his neck, shoulders, hip and feet due to his gunshot wound injury.  He also reported having bowel problems attributable to his service-connected back disability.  

On February 18, 2010, the Veteran presented to a private emergency room (ER) for low back pain after a fall injury.  He also had numbness and tingling with shooting pain down both legs.  He denied leg weakness or associated bowel or bladder problems.  He described having a twisting injury while carrying a 40 pound bag of ice that caused him to fall to the ground.  He was unable to stand up.  The clinician noted the gunshot wound injury residuals.  Clinical evaluation showed the Veteran to be free of gross motor or sensory deficit.  Musculoskeletal examination revealed full range of motion in all extremities.  The clinician diagnosed lumbar sensory radiculopathy and low back pain.  CT lumbar spine was negative for an acute fracture.  MRI showed multi-level degenerative joint disease, but no disc herniation, canal stenosis or significant neural formal stenosis.  The Veteran was given medication and then discharged home from the ER in stable condition.  

February 25, 2010 private medical records show that the Veteran sought treatment following his recent back injury.  He continued to have severe back pain since the injury.  The clinician noted the gunshot wound residual injury.  The Veteran reported some difficulty with bladder control, but denied fecal incontinence.  He described his urinary problems as burning and urgency.  The examiner suspected a urinary tract infection (UTI) may be present.  Clinical examination showed a pained  SLR.  Muscle strength and reflexes were intact.  He was able to heel walk and tip-toe walk normally.  However, he had significant pain and used a single crutch for assistance.  The examiner believed that degenerative disc disease at L5-S1 was causing his low back pain.  He could not identify a surgical lesion and indicated that conservative management was preferable.  Epidural steroids and urinalysis were ordered.  

April 2010 private medical records show that the Veteran had developed more L5 type symptoms.  EMG and nerve conduction studies revealed chronic radiculopathy at L5.  The clinician recommended a nerve block at a different position.  

May 2010 private medical records reflect that the Veteran continued to have "fairly severe" pain in his left leg.  EMG suggested L5 nerve root irritation.  The February MRI did not reveal any cause for the reported symptoms.  The clinician noted that the Veteran had a history for shingles and a recurrence should be excluded as a cause.  

May 2010 private MRI report showed left foraminal disc protrusion at L3-L4 causing moderate left neural foraminal narrowing and apparent contact with the exiting left L3 nerve root.  Moderate bilateral neural foraminal narrowing at L5-S1 from facet hypertrophy with no evidence of nerve root impingement was noted.  Then, it listed mild bilateral neural foraminal narrowing and minimal central canal narrowing at L4-L5 from a combination of disk bulge and mild facet hypertrophy.  

June 2010 private medical records reflect that a far lateral disc at L3-4 on the left side was the reason the previous nerve blocks were ineffective.  The clinician recommended a nerve block at a different position.  

In August 2010, the Veteran sought another private medical opinion from the Charleston Neurological Associates.  The physician related the February 2010 fall injury and 1993 gunshot wound.  He denied any additional medical problems, to include genitourinary concerns.  Clinical examination showed painful lumbar spine motion upon forward bending.  Reflexes in left knee and both ankles were diminished.  Lower extremity muscle weakness was not found.  SLR and psoas stress test cause back pain only.  The Veteran exhibited good perianal sensation and diminished sensation in the dorsal and plantar surfaces of both toes.  He had good plantar sensation in both feet.  The rest of the sensory examination was intact.  There was no indication of myelopathy, clonus or Babinski.  The physician concluded that the Veteran had a moderately complex problem with moderate risk.  He had symptoms consistent with left lower extremity radiculopathy, but without objective findings.  The recent MRI demonstrated minimal multi-level degenerative changes with no obvious disc herniation or spinal stenosis.  Further diagnostic testing was recommended.  

August 2010 lumbar discogram showed multi-level degenerative disc disease and associated annular radial tears with concordant pain at L4-5 and L5-S1.  

August 2010 lumbar X-ray was negative for subluxation with flexion or extension.  Bullet fragment versus postoperative change in the anterior aspect of the L2-3 disc space, which is markedly narrowed, was found.  It also confirmed mild degenerative disc disease at L5-S1.  

In September 2010, the Veteran had a private neurosurgeon consultation.  The physician summarized that the Veteran had multi-level degenerative disc disease and EMG/ nerve conduction studies showed chronic L5 radiculopathy.  However, MRI did not show any definite nerve root compression.  Nerve block treatment generally had been ineffective.  The physician did not recommend surgery without a finding of a "clear-cut" surgical lesion.  He noted that the Veteran may develop a ruptured disc and surgery may be reconsidered.  At this time, he recommended conservative care.  

October 2010 private medical records reflect that the Veteran was given additional medication for pain management.  

In his October 2010 substantive appeal, the Veteran asserted the recent VA examination was inadequate.  He stated that he was not physically examined.  The examiner's comments suggested that his claims folder was mixed up with a different Veteran.  He only spent two minutes with the examiner.  He requested a more comprehensive examination.  

October 2010 VA ER records reflect that the Veteran presented with worsening low back pain with numbness in his toes spreading to his feet and shins.  Diagnostic testing showed bad discitis and required him to use a walker during the past year.  He denied any saddle anesthesia or incontinence.  Clinical evaluation showed him to appear uncomfortable.  He was tender to palpation in his feet, shins, low back and hips.  He had 4/5 leg strength.  He walked with a cane and limp.  The clinician assessed worsening discitis.  A neurosurgery referral was placed.  

November 2010 VA neurosurgery clinic records show that the Veteran was unable to work and started using a cane about a year ago.  Currently, he had pain in the low back to buttocks and lateral lower extremities to the bottom of his feet with the left being worse than the right.  His back and lower extremity pain had increased over the last few months.  He had to frequently adjust his position.  When walking, he had stiffness and pain.  He was unable to flex his spine and had an unspecified rectal sensation.  His recent epidural treatment had been ineffective.  Clinical evaluation showed 4/5 lower extremity strength.  DTR were normal.  Imaging studies were reviewed.  A surgical decision was deferred pending receipt of updated imaging studies.  

December 2010 VA primary care records reflect that the Veteran walked with a cane.  

In December 2010, the Veteran underwent a functional capacity examination (FCE).  The test coordinator reported that the FCE could not be completed.  She cited the Veteran's high pain levels and self-limited behavior.  She reported that there may be a non-organic component to the Veteran's pain, medical impairment and disability.  She cited the Veteran's validity criteria score suggestive of very poor effort or voluntary submaximal effort which is not necessarily related to pain, impairment or disability.  

December 2010 private medical records assessed the Veteran's work restrictions.  The Veteran reported having 7/10 pain.  However, the clinician noted the recent FCE, surgical opinions and pain physician opinions failing to corroborate his subjective reports.  After multiple injections, medication and physical therapy, the clinician concluded maximum medical improvement had been achieved.  He was released to work without restriction.  The clinician assessed thoracic or lumbosacral neuritis or radiculitis, unspecified.  The Veteran was discharged from regular treatment.  

In January 2011, the Veteran furnished a self-report of his disability to SSA.  He stated that he could tie his shoes very well.  He could only bathe by taking a shower.  He had friends remind him to shower or change clothes.  He was unable to prepare his own meals.  He was limited in housework due to low back pain.  He could not stand or lift heavy objects.  He was socially isolated due in part to back pain.  He could not lift more than 10 pounds, walk more than 100 feet or walk longer than 5 minutes.  He constantly used a back brace and cane.  

March 2011 South Carolina vocational disability records reflect that an examiner rejected the Veteran's described physical limitations.  He cited failed treatment, diagnostic imaging reports, and recent December 2010 FCE report concerning poor effort.  He opined that the Veteran was reasonably capable of sustaining a level of medium exertion.  He recited the clinical reports supporting his determination.  

In May 2011, the Veteran provided another self-report of his limitations in support of his SSA disability claim.  He reported that he had constant back pain, leg numbness and inability to stand for longer than 10 minutes.  He also had psychiatric symptoms.  His reports were substantially similar to those given in January 2011.  

August 2011 VA primary care records reflect that the Veteran was last seen in December 2010.  He complained that all of his toes were numb.  Clinical examination was unremarkable.  The examiner prescribed Gabapentin.

In January 2013, the Veteran was awarded SSA disability benefits.  His primary diagnosis was affective/ mood disorder and his secondary diagnosis was anxiety related disorders.  

VA reexamined the Veteran for his back disability in December 2013.   The examiner reviewed the claims folder.  He diagnosed degenerative disc disease at L2-3 by radiographic examination.  Currently, the Veteran wore a lumbar brace.  He had numbness in his feet and toes.  He described a sharp pain in the back of his legs.  He currently slept in a chair with a heating pad.  He could stand for 20 minutes, sit for an hour, walk for 15-20 minutes and lift 10 pounds.  He usually stayed at home.  He denied additional functional impairment from flare-ups.  Range-of-motion for forward flexion was to 80 degrees with endpoint pain.  Extension was full.  Bilateral lateral flexion was to 20 degrees with endpoint pain.  Bilateral lateral rotation was full.  Repetitive motion did not additionally restrict movement.  The examiner identified the functional impairment as pain on movement.  Neither muscle spasm, nor guarding was observed.  The Veteran exhibited full muscle strength for both lower extremities and was free from muscle atrophy.  DTRs and sensation were fully intact for both lower extremities.  SLR was negative bilaterally.  The examiner determined that the Veteran had mild constant pain and paresthesias in both lower extremities due to radiculopathy involving the femoral nerve root.  He assessed the overall severity as mild.  He reported that additional neurological disorder, to include bowel or bladder problems, was not found.  He stated that intervertebral disc syndrome (IVDS) was not present.  The Veteran regularly used a cane for balance.  The examiner commented that the low back disability should not affect the Veteran's ability to work.  X-rays were taken and showed stable degenerative changes at L2/3 with ballistic fragment.  

The Veteran was also afforded a VA neurology examination.  The examiner diagnosed paresthesia secondary to degenerative disc disease.  The Veteran was reported to have intermittent, mild pain in his left lower extremity and mild paresthesias in both lower extremities.  DTRs and sensation were fully intact for both lower extremities.  Sensory findings were remarkable for decreased sensation in both feet.  No trophic changes were found.  The examiner reported that the Veteran had limp in his gait and used a cane.  He stated that cause of the abnormal gait was unspecified.  Femoral nerve for both lower extremities was characterized as being productive of mild incomplete paralysis.  The examiner reported that the neurological disorders should not affect the Veteran's ability to work.  He summarized that the Veteran had mild DDD at L2-3 with inconsistent symptomatology.  

July 2014 VA primary care records show that the Veteran continued to have chronic low back pain.  Clinical examination showed the Veteran to have a normal gait and balance.  However, lumbar paraspinous muscles were noted as tender.  The clinician continued the chronic back pain diagnosis.

In August 2014, the Veteran presented to the VA ER for complaints of back pain.  He was able to ambulate with a steady gait.  He stated that he had 9/10 pain constant, acute pain on the back of his right leg.  

(a) Lumbar spine disability

The Veteran's service-connected lumbar spine disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 5242 for degenerative arthritis of the spine  38 C.F.R. § 4.71a, DC 5242.  It is covered by the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

40 percent rating:  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating:  forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating:  forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, General Rating Formula DCs 5235 to 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, the Court has held that pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.  

The Veteran is currently in receipt of a 10 percent disability rating for his disc space narrowing of the lumbar spine with sclerosis and residual metallic fragment overlying the L2-L3.  38 C.F.R. § 4.71a, DC 5242.  The next highest rating of 20 percent contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

The clinical evidence clearly shows that the Veteran does not meet the diminished range-of-motion criteria for forward flexion, even considering functional impairment from pain and flare-ups.  (See VA examination reports from March 2009, December 2009, and December 2013; VA treatment records from February 2010).  The Veteran experienced episodic pain caused by certain activities.  His functional impairment due to pain, stiffness, lack of endurance, among other aspects of functional impairment has been considered in the currently assigned 10 percent rating.  The flexion of the spine is to greater than 60 degrees; though motion is painful, repetitive motion does not result in further limitation of function.  While acknowledging the effects on his daily activities reflected in the VA examination reports and medical records, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Consideration has been given to whether the Veteran has demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  38 C.F.R. § 4.71a, DC 5242.  The clinical observations from the March 2009, December 2009, and December 2013 VA examination reports indicate that lumbar muscle spasms are not present.  However, the Veteran has been shown to have lumbar muscle tenderness and there are reports concerning an abnormal gait with use of assistive ambulatory devices.  Id.; VA treatment records from October 2010, December 2010; SSA records from January 2011.  The precise etiology of the altered gait is unclear.  Several clinical reports indicate that there is not an organic cause for the severity of the Veteran's low back pain and that he is exaggerating its severity.  (See December 2010 FCE report and private medical records; March 2011 South Carolina vocation disability records; January 2013 SSA disability award based upon psychiatric disease).  The Board finds these reports of non-organic causes persuasive.  They are made by multiple clinicians and consistent with the Veteran's history of severe mental illness.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  The weight of the evidence is against a finding that the Veteran had an altered gait or limp attributable to his low back disability as opposed to self-limiting behavior.  For these reasons, a higher initial rating based upon lumbar muscle spasm or guarding is not warranted.  See id. 

The Veteran does not have incapacitating episodes of low back pain that have necessitated physician prescribed bed rest.  The Board notes the Veteran self-report of bed rest at the December 2009 VA examination.  However, there is no convincing evidence of record reflecting bedrest prescribed by a physician.  The December 2013 VA examiner clarified that the Veteran did not have IVDS.  Accordingly, an alternative rating based upon incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Briefly, the Board notes the February 2010 and November 20010 references to possible bowel incontinence.  38 C.F.R. § 4.71a, DC 5242, Note 1.  The February 2010 clinician suspected a UTI as the cause, rather than a lumbar neurological disturbance.  The record does not otherwise raise the issue of any bowel disorder attributable to the service-connected low back disability.  (December 2009 VA examination report; VA treatment records from January 2010, October 2010; and private medical records from February 2010 and August 2010).  On VA examination in December 2013, it was specified that pertinent back disability did not result in any bladder or bowel problems.  Further consideration for any bowel impairment attributable to the service-connection lumbar spine disability is not warranted at this time.  

For the above stated reasons, the Board finds the preponderance of the evidence to weigh against an initial disability rating in excess of 10 percent for the lumbar spine disability.  The doctrine of reasonable doubt is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.71a, DC 5242.  

(b) Neurological manifestations

The Veteran is in receipt of separate initial 10 percent ratings for service-connected paraesthesia of the thighs with toe numbness.  38 C.F.R. § 4.121a, DC 8520 (2015).
Under DC 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. 
As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The evidence weighs against assignment of a rating in excess of 10 percent for either thigh.  Id.  The Veteran's neurological symptoms generally consist of sensory impairment and slightly diminished reflexes. Id.  The clinical findings over the claims period do not reveal evidence of moderate sensory or motor deficits.  (VA examination reports from March 2009, December 2009 and December 2013; VA treatment records from February 2010, October 2010; Private medical records from August 2010).  At most, the Veteran demonstrated slightly diminished (4/5) muscle strength.  He was never found to have muscle atrophy or trophic skin changes that are associated with more significant neurological disturbances.  Id.  The December 2013 VA examiner unequivocally characterized the overall lower extremity neurological impairment as mild.  The Board finds this characterization particularly persuasive as it was made by a medical professional based upon a review of the entire record and contemporaneous clinical evaluation.  Caluza, 7 Vet. App. at 510-511.

In sum, the record does not present a basis to award an initial rating in excess of 10 percent for neurological disturbances in either lower extremity.  The doctrine of reasonable doubt is not for application, and these claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.214a, DC 8520.  

(ii) Abdominal scars

The Veteran is service-connected for a residual scar of gunshot wound of the abdomen pursuant to DC 7804.  It is rated as 10 percent disabling beginning December 16, 2013.  DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118, DC 7804 (2015).

The Veteran is also service-connected for a linear, superficial scar of the abdomen pursuant to DC 7805.  It is not compensable.  DC 7805 provides that other types of scars will be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

The Veteran was afforded a March 2009 VA examination.  The examiner noted the gunshot abdomen wound history.  Clinical evaluation showed a 20 centimeter (cm) by 1 cm mid-abdomen, linear scar.  It was not tender and did not adhere to underlying tissue.  Texture was normal.  The examiner also characterized it as stable and superficial.  No inflammation, edema or keloid formation was found.  It was hyperpigmented.  It did not pose any functional limitations, nor did not it cause muscle atrophy.  The examiner listed an impression of well-healed surgical scar on the abdomen secondary to in-service gunshot wound.  He commented that the above described scar was non-tender, flat, of normal color, without functional impact and without evidence of induration or skin breakdown, except as described above.

VA reexamined the Veteran in December 2009.  The examiner noted the gunshot wound and associated surgical history.  The Veteran reported that he had constant pain from the scar.  It also swelled.  He used a prescription cream that was ineffective.  He described his functional limitation as restricted bending and wearing loose clothing.  He stated that he missed 1 week of work due to the scar. Clinical evaluation revealed a 20 cm by 1 cm well healed scar extending vertically through the umbilicus on the mid-abdomen.  It was free from erythema, edema or keloid formation.  It was hyperpigmented and no skin breakdown was noted.  It did not cause any limitation of motion or function.  The affected area was measured as 20 square cm.  There was pain to palpation of the scar.  The examiner characterized the scar as superficial without adherence to underlying tissue.  He listed an impression of status post gunshot wound to the abdomen with residual pain in the scar.  He commented that except as described above, the scars were non-tender, flat, normal color, mobile, free from functional impact and without evidence of induration or skin breakdown.

In December 2013, the Veteran was afforded another VA scar examination.  The claims folder was reviewed.  The examiner diagnosed scar status post gunshot wound to the abdomen.  The Veteran reported that the scar was sore and painful.  However, it was stable.  The examiner described a vertical midline scar around the left side of the umbilicus.  It was linear and measured 23.5 cm by 2 cm.  It did not pose any functional limitation.  

The Board finds that a 10 percent rating, but no higher, beginning December 8, 2009 is warranted for the residual abdominal gunshot wound scar.  38 C.F.R. § 4.118, DC 7804 (2015).  At the December 8, 2009 VA examination, the abdominal scar was clinically observed by the examiner to be painful upon palpation.  Id.  The only record concerning the scar prior to December 8, 2009 is the March 2009 VA examination report.  During that clinical examination, pain from the scar was not observed by the examiner.  Pain related to the scar is not otherwise suggested by the evidence prior to December 8, 2009.  It is impossible to state with certainty when the Veteran developed pain associated with the scar.  However, the earliest factually ascertainable instance of scar pain is the December 8, 2009 VA examination report.  The Board assigns a 10 percent rating for the abdominal scar starting on that date.  38 C.F.R. §§ 3.400, 4.118, DC 7804.     

Aside from pain, the clinical evidence overwhelmingly indicates that the abdominal scar is superficial and affects only a limited area.  It is not deep or unstable.  It does not pose functional impairment to any affected part.  To the extent the Veteran asserts functional impairment or more severe symptoms; the Board prefers the unbiased, clinical reports made by the VA examiners.  See Caluza, 7 Vet. App. at 510-511.  Their clinical observations show that functional impairment or increased symptomatology beyond a superficial scar is not observable.  

In sum, a 10 percent rating, but no higher, beginning December 8, 2009 is warranted for the residual abdominal gunshot wound scar.  The preponderance of the evidence weighs against a higher rating or additionally compensable rating for functional impairment is denied.  The doctrine of reasonable doubt is not for application, and in all other respects, the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.118, DCs 7804, 7805.  

III. Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected back disability, neurological disability and abdominal scar to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include recurring low back pain, neurological disturbances in both lower extremities and pain from the abdominal scar.  The evidence does not show extraordinary symptoms arising from this disability or in combination with additional service-connected disabilities.  Although the Veteran no longer works, the clinical evidence does not suggest any sort of marked occupational interference attributable to service-connected these service-connected disability.  Consequently, the degree of disability exhibited is contemplated by the rating schedule for service-connected back disability, neurological disability and abdominal scar.  The threshold test is not met for referral for extraschedular consideration in this particular case.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been in receipt of a total schedular rating since October 29, 2009 due to posttraumatic stress disorder (PTSD).  In his February 2011 claim for total disability based upon individual unemployability (TDIU), he reported that he last worked full time in December 2009.  The record does not reflect that the service-connected physical disability has precluded employment.  On December 2013 VA examination, the examiner specified that the service-connected back, lower extremity and scar disability did not impact his ability to work.  A basis for TDIU is not established.  

ORDER

An initial rating in excess of 10 percent for service-connected disc space narrowing of the lumbar spine with sclerosis and residual metallic fragment overlying the L2-L3 is denied. 

An initial rating in excess of 10 percent for service-connected paraesthesia of the right thigh with toe numbness is denied.

An initial rating in excess of 10 percent for service-connected paraesthesia of the left thigh with toe numbness is denied.

A 10 percent initial rating, but no higher, for residual scar of gunshot wound of the abdomen is allowed beginning December 8, 2009, subject to the regulations pertinent to the disbursement of monetary funds.   

An initial compensable rating for linear, superficial scar of the abdomen is denied.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


